Citation Nr: 1519933	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  13-16 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for myelofibrosis, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1970 to November 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In March 2013, the Veteran testified at a hearing before a local Decision Review Officer.  A transcript of the hearing is associated with the claims file.

In October 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is contained on the Virtual VA paperless claims processing system.

Other documents contained on Virtual VA include VA treatment records from the Omaha VA Medical Center dated June 2009 to March 2013; other documents are duplicative of the evidence of record.  The Veterans Benefits Management System does not contain any relevant documents.


FINDING OF FACT

There is an approximate balance of positive and negative evidence as to whether the Veteran's myelofibrosis is related to his military service, to include herbicide exposure.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, myelofibrosis was incurred in active duty military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

The first element under Shedden is met.  A November 2012 VA hematology and oncology outpatient note includes a diagnosis of myelofibrosis.

The second Shedden element is also met.  The Veteran's DD 214 shows that during his active duty service from February 1970 to November 1971, the Veteran served in the Republic of Vietnam for one year.  Accordingly, under 38 C.F.R. § 3.307(a)(6)(iii), the Veteran is presumed to have been exposed to an herbicide agent.

As to the third Shedden element, the Veteran contends that his herbicide exposure caused his myelofibrosis.

In a January 2013 VA hematology and oncology note, the Veteran's treating oncologist, Dr. A.K.G., noted that the Veteran "may have been exposed to Agent Orange during the course of his tour of duty in the military."  Dr. A.K.G. opined that it is as likely as not that the Veteran's myelofibrosis is related to his exposure to Agent Orange, noting that medical literature "suggests that exposure to pesticides is associated with an increased risk of hematological malignancies (myelofibrosis is classified amongst these disorders)."  Dr. A.K.G. cited six different articles from medical literature in support of his opinion.

In February 2013, a Compensation and Pension examiner, Dr. I.W., reviewed the Veteran's claims file as well as his VA medical records.  Dr. I.W. also stated that he spoke with the Veteran's oncologist.  Dr. I.W. stated, "According to [the Veteran's] oncologist...this is a myelodysplastic disease and is not a B-cell leukemia and has no relationship to chronic lymphocytic leukemia or hairy cell leukemia."  Dr. I.W. opined, "The myelofibrosis is less likely due to any specific herbicide exposure...."  Dr. I.W. stated that the articles cited by Dr. A.K.G. mention associations and suggestions, but that the articles did not specifically indicate or blame herbicide exposure for the causation of myelofibrosis.  Dr. I.W. stated, "I also discussed this same issue with the oncologist, and we both agreed as to the suggestions and associations related to these articles." 

At his March 2013 hearing before a Decision Review Officer, the Veteran testified that upon his first visit with his treating doctor, the physician was telling the Veteran about myelofibrosis, and the Veteran asked if the physician might know what caused the disease.  The Veteran testified that the first thing the physician asked was whether the Veteran was ever exposed to herbicides, and when the Veteran stated he had served in Vietnam, the physician asked if the Veteran had been exposed to Agent Orange.  The Veteran was unsure, but testified that his physician stated that Agent Orange could cause his myelofibrosis.

In an October 2013 VA hematology and oncology attending note, the Veteran's treating oncologist, Dr. A.K.G. clarified his earlier opinion.  Dr. A.K.G. stated that myelofibrosis is a myeloproliferative disorder, with an increased risk of progressing to acute myeloid leukemia, and that while it is similar to myelodysplastic syndrome, it is part of a different group of illnesses.  Dr. A.K.G. again stated, "[I]t is my professional opinion that [the Veteran]'s condition of myelofibrosis may be as likely as not related to his exposure to Agent Orange."  Dr. A.K.G. noted that chronic myeloid leukemia belongs to the similar class of disease as myelofibrosis, and that chronic myeloid leukemia has been associated with exposure to the pesticide alachlor.  Dr. A.K.G. again cited to six medical literature articles "that have shown an association between pesticide exposure and the development of hematological malignancies (including myelofibrosis)."

At his October 2013 hearing before the Board, the Veteran testified that Dr. A.K.G. had told him that Dr. I.W.'s February 2013 opinion was incorrect, and that they had been talking about B cell leukemia, which the Veteran does not have.  The Veteran testified that Dr. A.K.G. has been his treating oncologist for about a year, since his diagnosis of myelofibrosis.  The Veteran testified that Dr. A.K.G. has told the Veteran at least three times that in his opinion, the Veteran's myelofibrosis is due to his herbicide exposure.

The opinions from Dr. A.K.G. and the Veteran's testimony are supportive of the Veteran's claim.  Dr. A.K.G. is a VA oncologist, and his professional medical opinion is supported by his knowledge of the Veteran's medical and service history, and cited medical literature.  Further, the Veteran is competent to report the statements made to him by Dr. A.K.G. regarding the etiology of the Veteran's current myelofibrosis.

Although the February 2013 VA examiner's opinion weighs against the claim, the examiner's rationale was based upon his review of the medical literature cited by Dr. A.K.G., and a conversation Dr. I.W. had with Dr. A.K.G., for which there is no record.  The Board finds that the October 2013 clarifying opinion from Dr. A.K.G. and the Veteran's testimony are sufficient to place the evidence at least in equipoise.

As the evidence for and the evidence against the Veteran's claim is in relative equipoise, the Board affords the Veteran the benefit of the doubt, and finds there is medical evidence of record establishing a link between the Veteran's herbicide exposure in service and his myelofibrosis.  Accordingly, the Board finds that a grant of service connection is warranted for myelofibrosis.

ORDER

Entitlement to service connection for myelofibrosis is granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


